Citation Nr: 1705742	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for muscular headaches.  

2.  Entitlement to an initial disability rating in excess of 40 percent for left knee chondromalacia patella with mild degenerative arthritis, to include entitlement to a separate rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1978, June 1981 to September 1983, May 1984 to October 1987, and February 1992 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  Jurisdiction of this matter was subsequently transferred to the RO in North Little Rock, Arkansas.  

In April 2016, the Board denied the Veteran's appeal for entitlement to a compensable rating for his muscular headaches, and also determined a rating in excess of 40 percent was not warranted for his left knee disability.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a joint motion for remand and returned the case to the Board for action consistent with the joint motion for remand.  

The Board also acknowledges the issue of entitlement to service connection for a back disorder was the subject of an April 2016 Board remand.  However, that issue has not yet been re-certified to the Board.  The Board's review of the claims file reveals that the AOJ may still be taking action on that issue.  As such, the Board will not accept jurisdiction over that issue at this time, but this issue will be the subject of a subsequent Board decision, if otherwise in order. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the above-noted claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes the Veteran underwent VA examinations to assess his service-connected headache disability in October 2009 and July 2014.  In the course of his October 2009 examination, the Veteran reported experiencing headaches that incapacitated him and caused him to miss work 3 times in the preceding 12 months.  Likewise, he reported his headaches were prostrating about 3 times per year.  During his July 2014 VA examination, the Veteran indicated he had experienced headaches that caused him to miss work two times in the past year.  The Board observes that although the VA examiner's have chronicled how many prostrating attacks the veteran had in the preceding year, it is also necessary to know when those attacks occurred, in order to decide whether a 10 percent rating is warranted.  This follows, because 38 C.F.R. § 4.124a, Diagnostic Code 8100 indicates a 10 percent rating is warranted when a veteran exhibits characteristic prostrating attacks averaging one in 2 months over last several months.  These examinations failed to indicate when the Veteran experienced his prostrating headaches, and as such, a determination could not be rendered as to whether he experienced an average of one prostrating attack every 2 months over the last several months.  Based on the foregoing insufficiencies, the Board finds a new examination is necessary.  

Next, the Board notes that in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the Veteran is service-connected for bilateral knee disabilities, such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for functional limitations on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA knee examination in July 2014.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected muscular headache and bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or AMO must ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must inquire and chronicle with specificity when the Veteran experienced prostrating headaches.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.

3.  The RO or the AMO should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

